Citation Nr: 0412809	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an original compensable evaluation for 
left ear hearing loss.  

3.  Entitlement to an earlier effective date for service 
connection for hearing loss of the left ear, prior to 
December 22, 2000.  

4.  Entitlement to an earlier effective date for service 
connection for tinnitus, prior to December 22, 2000.  

5.  Entitlement to service connection for otitis media. 

6.  Entitlement to service connection for perforation of the 
right and left tympanic membranes.

7.  Entitlement to service connection for a respiratory 
disorder (claimed as breathing problems).

8.  Entitlement to service connection for residuals of rib 
fractures.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for a left shoulder 
disability.

11.  Entitlement to the initial assignment of a compensable 
rating for a left septal nasal deviation.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran submitted a statement in support of claim in June 
2003.  He asserted he had to retire early due to his hearing 
loss.  He requested special consideration and the allowance 
of "IU."  The Board of Veterans' Appeals (Board) construes 
the veteran's statement as a claim for a total rating based 
on individual unemployability due to service connected 
disability (TDIU).  This matter is referred to the RO for 
appropriate action.  

In the statement received by the RO in June 2003 noted above, 
the veteran indicated his disagreement with the RO's May 2003 
decision denying service connection for otitis media, 
perforation of the right and left tympanic membranes, 
breathing problems, residuals of rib fractures, sinusitis, 
and a left shoulder disability, and the zero percent rating 
assigned for a left septal nasal deviation.  The Board 
constitutes his statement as a timely notice of disagreement 
(NOD) with the RO's May 2003  decision on these issues.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2003); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD 
need only consist of a writing which expresses disagreement 
with an RO decision).  Thus the Board must remand these 
issues for the RO to send the veteran a statement of the 
case, and to give him an opportunity to perfect an appeal of 
such issues by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is 
addressed in the remand appended to this decision.

The Board also finds that the claims for service connection 
for otitis media and perforation of both tympanic membranes 
are intertwined with the claim for service connection for 
hearing loss in the right ear.  These issues will also be 
addressed in the remand.  Since the issue of service 
connection for hearing loss of the right ear must be 
remanded, the Board must defer consideration of the claim for 
the assignment of an initial compensable rating for hearing 
loss of the left ear.


FINDING OF FACT

The RO received the veteran's original claims for service 
connection for bilateral hearing loss and tinnitus on 
December 22, 2000, many years after service, and the RO 
granted service connection effective from that date.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to December 22, 
2000, for the grant of service connection for left ear 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(r), 3.150, 3.151, 3.155, 3.400 
(2003).  

2.  The criteria for an effective date, prior to December 22, 
2000, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(r), 3.150, 3.151, 3.155, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

The RO provided the appellant with the duty to notify and 
assist provisions of VCAA and its implementing regulations.  
After receiving the veteran's application for VA benefits in 
December 2000 the RO responded and sent the veteran a formal 
application for VA benefits.  In July 2001 upon receipt of 
the veteran's substantially completed application in June 
2001 the RO sent a letter to the appellant informing him of 
the provisions of the VCAA, what evidence was necessary to 
support a grant of the benefits claimed and offering 
assistance in obtaining evidence.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice was provided to the claimant before the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In July 2001, March 2002 and February 2003 
letters and the May 2003 statement of the case the RO 
informed the veteran of the evidence which had been obtained 
and considered and again explained what evidence was 
necessary to support his claim.  The veteran responded to the 
February 2003 letter and called the RO and told them he had 
no additional evidence to share.  The Board has noted the 
veteran referred to receiving treatment from two physicians 
(Dr. C. and Dr. Beach).  The veteran did not request the RO's 
assistance in obtaining their records or provide releases for 
that purpose.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of "any additional information 
or evidence that you want us to try to get for you."  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.

The Board has concluded that the record does not indicate 
there is any further assistance necessary from VA.  Taking 
these factors into consideration, further expending of the 
VA's resources is not warranted and there is no prejudice to 
the appellant in proceeding to consider the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background.  The claims folder contains a Statement 
in Support of Claim from the veteran which was stamped 
received on December 22, 2000, which was an informal claim 
for service connection for bilateral hearing loss.  The 
veteran stated his ear drums were injured before he entered 
service, but his hearing had gotten worse while he was in the 
military.  He was exposed to noise in service as an 
ammunition driver and was exposed to loud noises.  He 
attached copies of his military records and also noted he had 
been treated at the Roseburg VA Medical Center for ear 
infection.  In 1969 he had an ear drum "put in" at the 
county medical center.  

The veteran's service medical records include a March 1960 
pre-induction examination.  Clinical evaluation noted his 
ears were normal but his ear drums were abnormal.  There was 
a dry perforation of the right.  In the section for notes a 
past history of running ears was recorded.  The summary of 
defects included only the dry perforation of the right.  

On the audiological evaluation in March 1960, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
XX
20
LEFT
10
5
-5
XX
-10

Hearing acuity was also measured in March 1960, which was 
reported as 15/15 for the whispered and spoken voice in both 
ears.  

November 1961 service medical records reveal the veteran had 
a fever.  The veteran gave a history of some difficulty with 
his right ear.  He was not able to hear "too well from it."  
Examination revealed the right tympanic membrane had lost all 
its landmarks.  However, it had several areas which were 
either "hyperemic" or definitely bloody.  The examiner's 
impression was the veteran had right otitis media.  

On his examination prior to service separation in April 1962 
the ears were again noted to be normal.  The drums were noted 
to be abnormal with both tympanic membranes thickened and 
scarred.  The right was more severe than the left.  The 
veteran was referred for an ear, nose and throat (ENT) 
consultation.  The report of the ENT revealed the veteran had 
a perforation of the right ear drum and a history of chronic 
otitis media dating from early childhood.  Examination 
revealed a perforation of the posterior inferior quadrant on 
the right drum with some tympanosclerosis of the drum as 
well.  There was a conductive loss on the right side.  The 
left ear also showed evidence of a healed perforation.  The 
remaining ENT examination was within normal limits.  A 
profile was recommended and since it was an EPTS condition 
surgery was not advised, but the veteran was advised to 
consult a physician upon his discharge from the service.  

On the audiological evaluation in April 1962, pure tone 
thresholds, in decibels, were as follows (the 
otolaryngologist who examined the veteran in October 2001 and 
April 2003 reviewed these records and noted they were 
transposed when they were transferred from the graph of the 
audiogram, they are reported here as they appear on the 
separation examination report):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
XX
65
LEFT
30
40
25
XX
25

The veteran's hearing acuity was measured as 15/15 for the 
whispered and spoken voice in both ears.  The summary of 
defects noted the dry perforation of the ear drum on the 
right and deafness in both ears of unknown cause.  

The RO received the veteran's unsigned application for VA 
benefits in June 2001.  The veteran stated he was seeking 
service connection for bilateral hearing loss due to Army 
combat service.  The RO responded in July 2001 and sent the 
veteran a letter.  The letter outlined the evidence needed to 
grant his claim, what VA was doing to get evidence and what 
the veteran needed to do to help VA get evidence.  

The RO obtained the veteran's medical records from the 
Roseburg VA Medical Center.  They included a July and August 
1998 records noting a long history of problems with the left 
ear.  He had myringoplasty and/or a tympanoplasty years ago 
in the left ear.  He had had chronic and recurrent drainage 
for 50 years.  It was intermittent in nature.  Chronic left 
otitis externa and possible mastoiditis with natural mastoid, 
small bowl and previous history of reconstruction of the 
tympanic membrane area was noted.  An October 1998 
examination revealed very scarred medial canal and tympanic 
membrane areas, bilaterally.  There was no evidence of active 
infection and no evidence of cholesteatoma debris.  Very few 
landmarks were visible in that portion of the canal.  The 
impression was chronic otitis externa and otitis media with 
tympanic membrane perforation on the right.  The veteran was 
not a good candidate for hearing aids as plugging up the ears 
would just result in recurrent ear infection.  November 1998 
records noted a past surgical history of a tympanoplasty in 
the left ear.  Examination revealed bilateral tympanic 
membrane perforations.  A February 1999 ENT consultation for 
chronic otitis and a perforation of the right tympanic 
membrane was recorded.  Examination revealed a perforation of 
the right tympanic membrane posteriorly and superiorly, but 
no active infection.  The impression was the veteran had a 
tympanic membrane perforation on the right and bilateral 
chronic otitis externa.  

In October 2001 the RO arranged for a VA audiological 
evaluation.  On the authorized audiological evaluation in 
October 2001, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
55
55
LEFT
35
35
40
85
105

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was severe mixed loss/significant conduction 
component in the right ear and mild to profound mixed loss in 
the left ear.  The audiologist reviewed the claims folder and 
compared the audiograms of 1960 and 1962 with the current 
results which revealed decreased left thresholds at 4000 by 
bone conduction.  The air conduction thresholds of that day 
were certainly elevated from previous results, there was 
significant conduction component bilaterally.  There did not 
appear to be any significant decrease in bone thresholds, 
although variations were noted in the 1960 and 1962 tests 
(fluctuations), primarily conductive component.  Bilateral 
tinnitus was also noted.  An ENT examination was recommended.  

A VA fee basis examination was conducted by Dr. S, an 
otolaryngologist in October 2001.  Examination of the right 
ear revealed a chronic perforation of the posterior tympanic 
membrane.  The remaining drum was very sclerotic, white and 
thick.  The left ear showed some exudates in the ear canal.  
The drum appeared intact, but was markedly abnormal.  It was 
thickened, red and inflamed.  Dr. S.  reviewed the hearing 
tests in service noted they had been reversed, but had been 
placed appropriately on the graph which was of record.  In 
Dr. S's opinion the veteran had no significant progression of 
his hearing loss in his right ear from the time he was 
inducted into the service until he was discharged from the 
service.  It only showed a 10 decibel difference in the 
hearing test.  His left ear showed significant increase in 
his high frequency hearing loss.  Dr. S. indicated it could 
well be related to noise exposure.  He went from 0 decibel in 
1960 to 140 decibels in 1962.  Dr. S. went further and stated 
that the veteran's chronic ear infections and tympanic 
membrane perforations prior to induction into the service 
were the main cause of his hearing loss while he was in the 
service and at the time of his discharge from service.  Dr. 
S. did believe the veteran had some high frequency hearing 
loss in the left ear that occurred while he was in the 
service, which was probably related to noise exposure.  Since 
discharge from service the veteran had significant 
progression of his hearing loss in both ears, which was 
believed to be due to  chronic on-going ear infections, which 
Dr. S did not think was directly related to any in service 
injury.  

Records from Huntington Memorial Hospital dated in August 
1970 reveal the veteran had a tympanoplasty of the left ear.  

In March 2002 the RO wrote the veteran a letter and explained 
they were waiting for the results of his VA examination.  The 
RO also requested the veteran sign and return his 
application.  

The RO in a May 2002 rating decision granted service 
connection for hearing loss of the left ear, effective 
December 22, 2000, and assigned a noncompensable rating.  The 
RO also granted service connection for tinnitus, effective 
December 22, 2000 and assigned a 10 percent rating.  Service 
connection for right ear hearing loss was denied.  

The veteran submitted his notice of disagreement in July 
2002.  The veteran asserted his left ear hearing loss was 
severe.  When he had infections he could not hear at all.  
Normally he could not hear, he was tone deaf, and had to look 
at people when they talked to him.  He contended his otitis 
was not rated.  He asserted service connection should be 
granted for hearing loss in both ears.  He thought his award 
should go back to May 2000 since that was when he applied 
through his CVSO a copy of which he attached.  The veteran 
asked if VA had his records from Dr. B. for hearing loss.  He 
indicated that his examination with Dr. S was inadequate 
because Dr. S only spent ten minutes with him and did no 
testing.  

In February 2002 the RO again wrote the veteran and explained 
what evidence was needed to grant his claim.  They listed the 
evidence they had already received, the veteran's service 
medical records and verification of his service.  The veteran 
was asked to inform them of any VA or private medical 
treatment he had received and to complete and return 
authorization for VA to request those records.  He was 
informed he could submit those records to VA directly.  They 
explained VA duty to assist and specifically told the veteran 
that he must give them enough information about any records 
they could request.  In response the veteran called the RO in 
February 2003 and stated he had no additional evidence to 
share.  

In April 2003 the RO arranged for the veteran to again be 
evaluated and an audiological evaluation performed.  On the 
authorized VA audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
65
65
LEFT
55
45
45
110
110

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The audiologist stated the veteran had hearing loss in the 
right ear which was a moderate to severe mixed loss with a 
conductive component noted in the full frequency range.  The 
veteran also had hearing loss in the left ear which was a 
moderate to profound mixed loss with a conductive component 
noted in the full frequency range.  

A second VA examination was performed by Dr. S. in April 
2003.  Dr. S. again stated that he reviewed the veteran's 
claims folder.  In his opinion the audiograms which were 
previously reviewed showed there was no significant change in 
his hearing in the right ear from induction to discharge from 
the service.  After examining the veteran and again reviewing 
his history Dr. S wrote the following:

It is my opinion that this patient's 
chronic ear infections and tympanic 
membrane perforations occurred prior to 
his induction to the service and again is 
the main cause for his hearing loss.  As 
noted in my previous report, he did have 
increased hearing loss in his left ear 
from induction until discharge from 
service.  Since being discharged from the 
service he has had significant increased 
hearing loss in both ears and that is due 
to his chronic ear infections.  

The RO issued a statement of the case to the veteran in May 
2003 which included the new VCAA regulations and the laws and 
regulations related to service connection, increased ratings 
and effective dates of awards of service connection.  The 
veteran submitted his substantive appeal in June 2003.  He 
asserted that a local hearing specialist, CB, had rated him 
higher.  He was unable to hear the doorbell when someone 
knocked on his door.  He contended that Dr. S had not taken 
into consideration the possibility his hearing loss had been 
aggravated in service.  He contended the rating specialist 
and not the physician had the authority to make that 
determination.  He asserts that when he entered the service 
he had perfect hearing.  

Relevant Laws and Regulations  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  The effective date of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2003).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101 (West 
2002); 38 C.F.R. § 3.151(2003).  

Any communication or action indicating an intent to apply of 
one of more benefits under the laws administered by VA from a 
claim, his or her duly authorized representative, a Member of 
Congress, or some person action as next friend of a claimant 
may be considered an informal clam.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(2003).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2003).  

Date of receipt means the date on which a claim was received 
in the Department of Veterans Affairs, except as to specific 
provisions for claims or evidence received in the State 
Department or in the Social Security Administration or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r)(2003).  

Analysis.  

Earlier Effective Date for Service Connection for Left Ear 
Hearing Loss and Tinnitus

The RO in the May 2002 rating decision assigned an effective 
date of December 22, 2000 for the award of service connection 
for left ear hearing loss and tinnitus.  The regulations 
provide the effective date of an award of compensation based 
on an original claim will be the date of receipt of claim or 
the date entitlement arose, whichever is the later.  In this 
instance the RO assigned December 22, 2000, the date of 
receipt of the veteran's initial informal claim by the RO.  
The RO received a communication from the veteran on December 
22, 2000 requesting service connection for bilateral hearing 
loss.  The RO then forwarded a formal application to the 
veteran which was received at the RO on June 22, 2001.  The 
veteran asserts that his award should be effective May 23, 
2000 since he applied through the California Veterans Service 
Organization of Douglas County on that date.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Servello v. Derwinski, 3 Vet. 
App. 196 (1992) explained that applicable statutory and 
regulatory provisions, require that the Board look to all 
communications in the file that may be interpreted as 
applications or claims, either formal or informal.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2).  

The first communication received by the RO from the veteran 
was the December 22, 2000 claim for service connection for 
bilateral hearing loss.  The claims folder does not contain 
any earlier communications from the veteran.  In this 
instance the veteran had not previously sought VA benefits 
and there are no previous applications or denied claims.  In 
some instances VA treatment records may be considered 
informal claims, but only if the veteran had previously filed 
a formal claim or his claim had been denied.  The veteran was 
treated for ear infections at VA in July 1998.  As the 
veteran had not previously filed a formal claim or been 
denied VA benefits, VA records of treatment dated prior to 
December 2000 may not be considered informal claims for VA 
benefits.  38 C.F.R. § 3.157.  

The veteran has asserted his contact with the California 
Veterans Service Organization in May 23, 2000 is the date of 
his claim for VA benefits.  He contends May 23, 2000 and 
should be the effective date assigned for service connection 
for both left ear hearing loss and tinnitus.  The regulation 
specifies the effective is either date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
The definition of the phrase "receipt of claim" means 
receipt by the Department of Veterans Affairs.  38 C.F.R. 
§ 3.1(r).  Receipt by a Veterans Service Organization is not 
sufficient.  There are exceptions to the rule but the veteran 
has not asserted he filed his claim with the State 
Department, the Social Security Administration or the Defense 
Department.  For that reason the Board has concluded the 
veteran's claim was received by VA on December 22, 2000.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under VA laws.  38 U.S.C.A. § 5101(a). "Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid."  Jones v. West, 136 F.3d 1296, 1299 
(1998).  A claim or an application is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  An 
informal claim must be in writing and identify the benefit 
sought.  38 C.F.R. § 3.155(a); Rodriguez v. West, 189 F.3d 
1351 (Fed.Cir. 1999); Brannon, supra.  Moreover, medical 
records cannot constitute an informal original claim.  In the 
case of an original claim, the claimant must submit a written 
document identifying the benefit, and expressing some intent 
to seek it.  Brannon v. West, 12 Vet. App. 32 (1998). 

In the instant case, the Board finds that the veteran's 
original claim for service connection for hearing loss of the 
left ear and tinnitus was received by the RO on December 22, 
2000, which is well beyond one year after his date of 
separation from active duty. The file contains no earlier 
document that can be construed as a claim for service 
connection for either disability.  Accordingly, under the 
applicable law and regulation, an effective date for the 
grant of service connection for hearing loss of the left ear 
and tinnitus, prior to the date of VA receipt of the claim on 
December 22, 2000, is not permitted.  Given the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, the benefit-of-the- doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

An effective date, prior to December 22, 2000, for the grant 
of service connection for left ear hearing loss is denied.  

An effective date, prior to December 22, 2000, for the grant 
of service connection for tinnitus is denied.  


                                                               
REMAND

In a decision dated in May 2003, the RO denied the veteran's 
claim for service connection for otitis media, perforation of 
the right and left tympanic membranes, breathing problems, 
residuals of rib fractures, sinusitis, and a left shoulder 
disability.  The RO also granted service connection and 
assigned a zero percent rating for a left septal nasal 
deviation.  As noted in the introduction to the above 
decision, written argument from the veteran constitutes a 
timely notice of disagreement with this determination.  Thus 
the Board must remand these issues, for the RO to send the 
veteran a statement of the case addressing the claims for 
service connection for otitis media, perforation of the right 
and left tympanic membranes, a respiratory disorder (claimed 
as breathing problems), residuals of rib fractures, 
sinusitis, and a left shoulder disability, and the initial 
assignment of a compensable rating for a left septal nasal 
deviation, and to give the veteran an opportunity to perfect 
an appeal of such issues by thereafter filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board also finds that the claims for service connection 
for otitis media and perforation of both tympanic membranes 
are intertwined with the claim for service connection for 
hearing loss in the right ear.  That is, the outcome of 
either former issue may affect the outcome of the latter 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994); Parker v. Brown, 7 Vet. App. 116 
(1994).  


Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, are fully complied 
with and satisfied, to include which 
portions of the information and evidence 
necessary to substantiate the veteran's 
claims are to be provided by the veteran 
and VA.  38 U.S.C.A. § 5103 (a)(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The veteran should be afforded VA ENT 
and audiometric examinations for the 
purpose of determining whether his otitis 
media, perforated tympanic membranes, or 
hearing loss of the right ear were 
aggravated during service and to 
determine the current status of his 
hearing loss.  After reviewing the 
relevant medical records in the claims 
file, to include the service and post-
service medical records; obtaining the 
medical history, the clinical evaluation 
of the ears, the audiometric examination, 
and any other tests that are deemed 
necessary, the ENT examiner is asked to 
opine whether the veteran's chronic, 
recurring otitis media, perforations of 
the TMs, or hearing loss in the right ear 
were aggravated during service.  The 
clinician should note that aggravation is 
defined for legal purposes as a worsening 
of the underlying condition, beyond its 
natural progression, versus a temporary 
flare-up of symptoms.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should send the veteran a 
statement of the case on the issues of 
service connection for otitis media, 
perforation of the right and left 
tympanic membranes, a respiratory 
disorder (claimed as breathing problems), 
residuals of rib fractures, sinusitis, 
and a left shoulder disability, and the 
initial assignment of a compensable 
rating for a left septal nasal deviation, 
and the veteran should be given an 
opportunity to perfect an appeal of such 
issues by thereafter submitting a timely 
substantive appeal.  If the veteran 
perfects any of these issues for appeal, 
the RO should return such issues to the 
Board for appellate review.

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for hearing loss in the right 
ear, to include on a secondary basis if 
service connection is granted for otitis 
media and/or perforation of the right or 
left tympanic membranes, and entitlement 
to the assignment of a compensable rating 
for hearing loss of the left ear, to 
include whether a "staged rating" (i.e., 
different percentage ratings for 
different periods of time, based on the 
facts found) is warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any of 
the benefits sought remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

In adjudicating the claims for service 
connection, the RO should note that, if 
the disease or injury at issue is not 
noted on the entrance examination, then 
this is a situation that is affected by 
VAOPGCPREC 3-2003 and consideration of 
the presumption of soundness.  Pursuant 
to 38 U.S.C. § 1111, a two-pronged test 
is for consideration in determining 
whether the presumption of soundness has 
been rebutted.  First, VA must show by 
clear and unmistakable evidence that the 
disease or injury existed prior to 
service.  Second, VA must show by clear 
and unmistakable evidence that the pre-
existing disease or injury was not 
aggravated by service.  38 C.F.R. 
§ 3.304(b) is invalid and should not be 
followed.  The reason this regulation is 
invalid is that it does not include the 
second prong of the test contained in 38 
U.S.C. § 1111.  38 C.F.R. § 3.306(b) is 
not applicable.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

If the disease or injury at issue is 
noted on the entrance examination,, this 
is a situation that is not affected by 
VAOPGCPREC 3-2003.  The veteran does not 
have a presumption of soundness.  
Instead, 38 U.S.C. § 1153 and 38 C.F.R. 
§ 3.306(b) must be applied to determine 
whether the veteran experienced an 
aggravation/increase in disability during 
service of the preservice disability 
beyond that due to the natural progress 
of the disease.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



